            Exhibit 6




Case 5:20-hc-02088-FL Document 1-7 Filed 05/26/20 Page 1 of 8
                                 Declaration of Antwan Harris

       1.      My name is Antwan Harris. I am currently incarcerated at the Wake B unit in the

Federal Correctional Institute Butner Low facility (“Butner Low”) at Federal Correctional

Complex Butner (“Butner”). My Bureau of Prisons (“BOP”) Register Number is 55584-056.

       2.      I am 38 years old.

       3.      I was sentenced to 60 months for possession with intent to distribute marijuana, but

this sentence was later reduced to 53 months due to a change in the law. I was also sentenced to

120 months for possession of a firearm in furtherance of a drug trafficking crime, and this sentence

runs consecutive to my first sentence. My release date is October 4, 2022.

       4.      I was previously convicted on state marijuana charges and incarcerated for

approximately 8 months in a North Carolina state prison.

       5.      I have been diagnosed with hypertension and pre-diabetes. I am 5 feet 8 inches tall

and weigh approximately 233 pounds.

       6.      I have not been diagnosed with any mental health issues.

       7.      I see a doctor about twice each year to check on my medical conditions. I am taking

two medications to manage my high blood pressure—amlodipine and lisinopril. I exercise and

take a diabetes medication called metformin twice daily to control my diabetes.



Housing Conditions

       8.      The Wake B housing unit houses about 150 men, and we live in cubicles that

measure about 8’ x 10’. Two men live in my cubicle with me, and the size of our cubicle means

the three of us cannot stay six feet apart from each other when we are in our cubicle.




                                        1
            Case 5:20-hc-02088-FL Document 1-7 Filed 05/26/20 Page 2 of 8
        9.      BOP staff bring meals to the door of my unit three times each day. We have to

form a line to pick up our meals. There is not enough space for us to socially distance in these

lines and we cannot stay six feet apart from each other.

        10.     BOP staff and BOP medical staff bring medications to the door of my unit each

day. I receive a monthly supply of my medications, but I have to line up with other men in my

unit to pick up refill supplies of my medications. We are not able to stay six feet apart from each

other in these lines.

        11.     Sick calls are available in my unit. We have to pay $2 to see a doctor for sick call.

        12.     The Wake B unit has two bathrooms shared about 150 men. Each bathroom has

about 4 sinks, about 5 or 6 bathroom stalls, and about 5 or 6 showers. There is approximately 1

foot between each sink, which means we have to stand very close to each other when we wash our

hands. We cannot stay six feet away from other people.

        13.     A team of two orderlies, who are men in my unit, are responsible for cleaning our

bathrooms. They clean the bathrooms three times each day.

        14.     I also have a job as an orderly. I am on a team with one other orderly, and we are

responsible for cleaning the showers in our unit once in the morning and once in the evening. I

have had this job for about a year and a half.

        15.     When we are doing our cleaning jobs, we orderlies have to wear the same masks

we wear around the unit. BOP gives us gloves to wear while we clean. We are not given work

clothes or any other protective gear to do our jobs. We wear the clothes and shoes to clean that

we wear around the unit.

        16.     Hand sanitizer has not been available for several months. BOP has not given me

any, and I cannot buy it from the commissary. I have been able to buy soap from the commissary.




                                         2
             Case 5:20-hc-02088-FL Document 1-7 Filed 05/26/20 Page 3 of 8
         17.   The BOP also provides one bar of soap for each communal bathroom once each

day. Sometimes the soap provided by the BOP runs out before BOP replaces it. We have to ask

for more, and sometimes we have to wait some time before more soap is available to wash our

hands.

         18.   There are eight phones for the approximately 150 people in my housing unit. Right

now we can only use three of the phones, but we are still only about three feet apart from each

other when we use the phones. We have to line up to wait to use the phones, and there is not

enough space to keep six feet between each person in line.

         19.   I believe an orderly in my unit cleans the phones once each day. The phones are

not cleaned after each use.

         20.   Everyone in my unit shares five computers, and we have to line up close to the next

person to wait to use the computers. We cannot stay six feet apart in line to use the computers.

         21.   When do we use the computers, we also have to sit close to the next person, and

cannot stay six feet apart. I have not seen the computers cleaned after each use. I have not heard

of anyone in my unit who has the job to clean the computers. I do not know how often they are

cleaned.

         22.   The orderlies in my unit can request the cleaning supplies needed to do our jobs.

The men in my unit who are not orderlies are not automatically provided with cleaning supplies

by the BOP to keep cubicles and personal things clean and disinfected. Even though I am an

orderly and I have access to cleaning supplies, I am not allowed to use them to keep my cubicle

clean.




                                       3
           Case 5:20-hc-02088-FL Document 1-7 Filed 05/26/20 Page 4 of 8
BOP’s Response to COVID-19

       23.     I received a cloth mask for the first time around April 1, 2020. At that time, I saw

BOP staff handing masks out to other men in my unit.

       24.     A few weeks later, I received two more cloth masks, and also saw BOP staff

handing out masks out to other men in my unit.

       25.     I have seen BOP staff wearing masks. They also have gloves, but I have not seen

them wear gloves all the time.

       26.     I do not believe the people in my unit are getting good medical treatment for

COVID-19. I believe some people are not receiving any medical treatment. Some people who are

sick keep to themselves and, to the best of my knowledge, are not receiving any medical treatment

for their symptoms.

       27.     We finally received a temperature check around May 7 or May 8, 2020. BOP

correctional officers came into our cubicles with BOP medical staff and took our temperatures.

This is the only time BOP has done a temperature check for my unit. BOP medical staff used the

same forehead thermometer for everyone in my unit.

       28.     I have heard that BOP started checking our temperatures because some men in the

Durham A and Granville B units at Butner Low had tested positive for the coronavirus. I have

heard that the men in the Granville A unit at Butner Low receive daily temperature checks.

       29.     I believe there are several dozen men people in my unit who are sick or have been

sick with COVID-19. I have heard a lot of coughing in my unit. I also know that there are people

with fevers and breathing issues in my unit. Approximately every week, at least one man on my

unit has been transferred out because of illness. I believe these men are transferred to the solitary

isolation unit, or the SHU, where people who are sick have been housed.




                                      4
          Case 5:20-hc-02088-FL Document 1-7 Filed 05/26/20 Page 5 of 8
        30.     BOP staff has not come through my unit to test us for coronavirus.

        31.     I personally have not been tested for the coronavirus.

        32.     Around May 8 or May 9, 2020, I heard that man in my unit had the chills in the

middle of the night and had vomited. I heard from other men in my unit that this man who had the

chills and vomited was eventually transferred to an outside hospital for treatment. He has not

returned to our unit.

        33.     I sleep in the top bunk in my cubicle. My bunk bed is next to partial wall that

separates my cubicle from the cubicle next to me. There are several feet of open space between

this partial wall and the ceiling.

        34.     A man in the cubicle on the other side of the wall next to my bunk bed became sick

around May 4, 2020. I could hear that he was coughing a lot and having breathing issues. I have

not seen or heard that this man received medical treatment for his symptoms.

        35.     Yesterday morning, I saw a man faint just outside my cubicle. The man who fainted

lives in the cubicle next to me with the man who had been coughing and having breathing issues

for several weeks. I heard him tell a BOP nurse that he had been feeling really tired, having a

headache, and having lots of aches and pains. After this man fainted, I heard BOP medical staff

tell him that he had signs of COVID-19. BOP staff took this man who fainted out of my unit

yesterday morning. They returned yesterday evening to take his personal things. They did not

clean his personal area.

        36.     I know of a man in my unit who is currently employed in a “safety job.” He sprays

cleaning products inside Butner facilities, including in hallways where other residents at Butner

line up for meals or medication. Because of his job, he travels to other housing units at Butner

Low and to other Butner facilities, including other places at Butner where people are sick. I believe




                                       5
           Case 5:20-hc-02088-FL Document 1-7 Filed 05/26/20 Page 6 of 8
BOP gives him gloves to use while he works. I believe he uses the same cloth mask and wears the

same clothes and shoes while doing his job that he wears around our unit.

        37.    There are also men in my unit who have cafeteria and UNICOR jobs that require

them to leave our unit and travel to other Butner facilities. I have seen BOP staff check the

temperature of the men in my unit who have safety, cafeteria, and UNICOR jobs before they report

to work.

        38.    I filed a Form BOP-9 on May 4, 2020, but my grievance was denied on May 9,

2020.

        39.    I am trying to find an attorney to help me file a motion for compassionate release

with the judge in my case.

        40.    If I am released from Butner or transferred to home confinement, I can live at my

mother’s house in Rocky Mount, North Carolina. I would be able to self-isolate in her house for

14 days, and I would have access to the medications that I need for my high blood pressure and

pre-diabetes. I would not require any additional services or programs (such as substance abuse

counseling or mental health treatment) if I were released to home confinement.

        41.    I am filing this lawsuit to make FCC Butner change its policies and practices

relating to the protection of the people in its custody from the risk from COVID-19. I am

committed to trying to make that happen. I understand that being a class representative in this

lawsuit means I will have to make decisions not just in my own interest, but also in the interest of

the other people in the class, and I accept that responsibility.

                                     [Continued on Next Page]




                                       6
           Case 5:20-hc-02088-FL Document 1-7 Filed 05/26/20 Page 7 of 8
I, Ashley R. Anderson, certify that I reviewed the information contained in this declaration with

Mr. Harris by telephone on May 17, 2020, and that he certified under penalty of perjury that the

information contained in this declaration was true and correct to the best of his knowledge.




/s/ Ashley R. Anderson
Ashley R. Anderson [N.C. Bar No. 51741]
WINSTON & STRAWN LLP
300 South Tryon Street, 16th Floor
Charlotte, NC 28202
Tel: (704) 350-7700
Fax: (704) 350-7800
aanderson@winston.com




                                      7
          Case 5:20-hc-02088-FL Document 1-7 Filed 05/26/20 Page 8 of 8
